Order of the Supreme Court, Dutchess County, dated June 12, 1968, affirmed, without costs. This third motion by plaintiff for summary judgment was properly denied. The practice of making successive motions for summary judgment, each based upon new factual assertions and proofs which were available to the movant from the outset, is to be discouraged (cf. Levitz v. Robbins Music Corp., 17 A D 2d 801). In any event, there are present issues of fact as to plaintiff’s contributory negligence. Christ, Acting P. J., Brennan, Rabin, Benjamin and Martuseello, JJ., concur.